Citation Nr: 1528739	
Decision Date: 07/06/15    Archive Date: 07/15/15	

DOCKET NO.  11-03 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss, to include on the basis of whether new and material evidence has been received, or on the basis of clear and unmistakable error in an August 17, 1989 rating decision which denied entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 percent for sensory deficit of the left lower extremity.

3.  Entitlement to an initial compensable evaluation for lumbar intervertebral disc syndrome with degenerative arthritis.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of various decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a rating decision of August 17, 1989, the RO denied entitlement to service connection for right ear hearing loss.  The Veteran voiced no disagreement with that determination, which has now become final.  Since the time of the August 1989 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence neither new nor material, and the current appeal ensued.

In a rating decision of August 2012, the RO denied entitlement to a total disability rating based upon individual unemployability.  Significantly, the Veteran voiced no disagreement with that denial of benefits.  However, since the time of that rating decision, the Veteran's accredited representative has once again raised the issue of entitlement to a total disability rating based upon individual unemployability.  In that regard, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total disability rating based on individual unemployability is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for a total disability rating will be considered "part and parcel" of the claim for benefits for the underlying disability.  Id.  As noted above, during the pendency of the Veteran's claim for increased evaluations, he has asserted that his service-connected disabilities have rendered him unemployable.  Accordingly, the issue of entitlement to a total disability rating based on individual unemployability has been listed for consideration on the title page of this decision.

Based upon statements contained in the file, it would appear that, in addition to the issues currently before the Board, the Veteran seeks entitlement to service connection for a right lower extremity disability (to include neuropathy) secondary to his service-connected low back disability.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for appropriate action.

Finally, for reasons which will become apparent, the appeal as to the issues of entitlement to increased evaluations for sensory deficit of the left lower extremity and lumbar intervertebral disc syndrome, as well as a total disability rating based on individual unemployability, is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  Service treatment records show evidence of a preexisting right ear hearing loss, specifically, a pure tone threshold of from 30 to 40 decibels at 4000 Hertz at the time of the Veteran's entry upon active military service.

2.  Service treatment records show evidence of an increase in severity, specifically, a pure tone threshold of from 55 to 60 decibels at 4000 Hertz at the time of the Veteran's separation from service, an increase which was still present at the time of a subsequent VA audiometric examination in June 1989.

3.  The rating decision of August 17, 1989, which denied entitlement to service connection for right ear hearing loss, essentially on the basis that the Veteran's preexisting right ear hearing loss was not aggravated during service, was neither adequately supported by nor consistent with the evidence then of record.

4.  The Veteran's preexisting right ear hearing loss underwent a permanent increase in severity during active military service.


CONCLUSIONS OF LAW

1.  The decision of the RO on August 17, 1989 denying entitlement to service connection for right ear hearing loss was clearly and unmistakably erroneous.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. § 3.105(a) (2014).

2.  The Veteran's preexisting right ear hearing loss was aggravated during active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to claims involving clear and unmistakable error.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); see also Livesay v. Principi, 15 Vet. App. 165 (2001).  Nonetheless, VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that a VA examination is in order.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, and VA (including Virtual VA and Veterans Benefits Management System) treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Clear and Unmistakable Error

The Veteran in this case seeks entitlement to service connection for right ear hearing loss.  In pertinent part, it is contended that the rating decision of August 17, 1989, which denied entitlement to service connection for right ear hearing loss, was clearly and unmistakably erroneous, in that it failed to take into account the fact that the Veteran's preexisting right ear hearing loss did, in fact, increase in severity during his period of active military service.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Pursuant to applicable law and regulation, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b) (2014).

A preexisting injury or disease will be considered to have been aggravated during active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all of the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).

Significantly, previous determinations which are final and binding, including decisions of service connection, are to be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision is to be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2014).

The United States Court of Appeals for Veterans Claims (Court) has provided the following guidance with regard to a claim of clear and unmistakable error:

In order for there to be a valid claim of clear and unmistakable error, there must have been an error in the prior adjudication of the claim.  Either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory or regulatory provisions extant at the time were incorrectly applied; the claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

The Court in Russell further stated:

Errors that would not have changed the outcome are harmless; by definition, such errors do not give rise to the need for revising the previous decision.  The words "clear and unmistakable error" are self-defining.  They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  A determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior AOJ (Agency of Original Jurisdiction) or Board decision.  Id. at 313-14.

In determining whether there was clear and unmistakable error, the doctrine of reasonable doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b) (West 2014) is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a), Id.

The Court has consistently stressed the rigorous nature of the concept of clear and unmistakable error.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant fact; it is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and unmistakable error requires that error, otherwise prejudicial, must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  "It must be remembered that clear and unmistakable error is a very specific and rare kind of error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  In Russell, Fugo, and other decisions, the Court has emphasized that merely to aver that there was clear and unmistakable error in a rating decision is not sufficient to raise the issue.  The Court has further held that simply to claim clear and unmistakable error on the basis that previous adjudications have improperly weighed the evidence can never rise to the stringent definition of clear and unmistakable error.

In the present case, a review of the record extant at the time of the aforementioned August 17, 1989 rating decision discloses that, while in service, the Veteran served as a helicopter repairman, an occupation in which he presumably was exposed to noise at hazardous levels.  Moreover, audiometric examinations conducted as part of preinduction and enlistment examinations in January and July 1968 revealed pure tone thresholds of 30 and 40 decibels, respectively, in the Veteran's right ear, indicative of the presence of at least some hearing loss.  Significantly, audiometric examinations conducted on at least 20 separate occasions over the course of the Veteran's 20 years of active military service show a steady progression of hearing loss in the higher frequencies of his right ear, culminating in a pure tone threshold of 35 decibels at 3000 Hertz and 60 decibels at 4000 Hertz on service separation in January 1989, an increase of approximately 20 to 30 decibels.  That hearing loss, it should be noted, was still present approximately five months later, in June 1989, at which time a VA audiometric examination showed evidence of a 35 decibel threshold at 3000 Hertz, and a 55 decibel threshold at 4000 Hertz, in the Veteran's right ear.

At the time of the aforementioned rating decision on August 17, 1989, it was noted that a preinduction physical examination conducted on July 3, 1968 revealed a high frequency hearing loss at 4000 Hertz in the Veteran's right ear, with bilateral hearing loss subsequently noted in service.  A VA audiometric examination was reported as showing an average pure tone threshold in the Veteran's right ear of 30 decibels, with 96 percent discrimination ability.  Noted at the time of the August 1989 rating decision was that the Veteran's hearing loss in the right ear was mainly confined to the 4000 Hertz range, but also involved "some of the 3000 Hertz."  Based on such findings, the RO concluded that the Veteran's hearing loss in the right ear preexisted his period of active military service, and was not "aggravated permanently during active duty."  Regrettably, that determination was neither adequately supported by nor consistent with the evidence then of record.  Rather, based on a review of pertinent evidence, "reasonable minds" could only conclude that the original rating decision which denied entitlement to service connection for right ear hearing loss was fatally flawed at the time it was made.  Significantly, and as noted above, there is no question that, while the Veteran's right ear hearing loss clearly preexisted his entry upon active military service, that hearing loss underwent a permanent increase in severity during the Veteran's 20-year period of active service.  Under the circumstances, the rating decision of August 17, 1989 was clearly and unmistakably erroneous.  Accordingly, an award of service connection for right ear hearing loss is in order.


ORDER

The August 17, 1989 rating decision which denied entitlement to service connection for right ear hearing loss was clearly and unmistakably erroneous; accordingly, service connection for right ear hearing loss is granted.


REMAND

In addition to the above, the Veteran in this case seeks entitlement to increased evaluations for service-connected sensory deficit of the left lower extremity and lumbar intervertebral disc syndrome with degenerative arthritis, as well as a total disability rating based upon individual unemployability.  However, a review of the record raises some question as to the current severity of the Veteran's service-connected disabilities, as well as the impact of his service-connected disabilities upon his ability to obtain and retain substantially gainful employment.

In that regard, a review of the record would appear to indicate that the Veteran last underwent a VA examination for the purpose of determining the severity of his service-connected disabilities in February 2011, at this point, almost four and one-half years ago.  Moreover, the issue of entitlement to a total disability rating based upon individual unemployability has yet to undergo adjudication in the first instance by the RO.  Under the circumstances, the Board is of the opinion that additional development, to include a more contemporaneous VA examination or examinations, would be appropriate prior to a final adjudication of the Veteran's current claims.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to May 2013, the date of the most recent medical evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded additional VA examinations, by appropriate examiners in order to more accurately determine the current severity of his service-connected sensory deficit of the left lower extremity and lumbar intervertebral disc syndrome (with degenerative arthritis), as well as his potential entitlement to a total disability rating based on individual unemployability.  All appropriate testing should be done and all clinical findings set out in detail.  

The Veteran is hereby notified that it is his responsibility to report for the examination(s), and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination(s), documentation should be obtained which shows that notice scheduling the examination(s) was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

To the extent any opinion is provided, a complete rationale must be provided for that opinion, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner(s) must specify in their reports that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.

3.  The AOJ should then review the aforementioned report(s) to ensure that they are in complete compliance with this REMAND, and that the examiner(s) have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report(s) are deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ should then specifically adjudicate the issue of entitlement to a total disability rating based upon individual unemployability, as well as readjudicate the Veteran's claims for increased evaluations for service-connected sensory deficit of the left lower extremity and lumbar intervertebral disc syndrome (with degenerative arthritis).  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in August 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


